Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 19, 2014

                                     No. 04-14-00674-CV

                                  John Michael DONOHUE,
                                          Appellant

                                               v.

                                     Daniel BUTTS, et al.,
                                          Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-14-0000180
                         Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
        This appeal arises from trial court cause number CV-14-0000180. Appellant has filed a
brief in this appeal that includes arguments relating to a separate appeal number 04-14-00675-
CV which arises from trial court cause number CV-14-0000239. In his brief, appellant asserts
the petitions in the two underlying trial court cause numbers contain separate and distinct
allegations. It is therefore ORDERED that the appellant’s brief is STRICKEN. Appellant is
ORDERED to file a brief in this appeal no later than thirty days from the date of this order that
addresses only those arguments arising out of trial court cause number CV-14-0000180.
Appellant is FURTHER ORDERED to ensure that his brief complies with the requirements of
TEX. R. APP. P. 38.1, including the requirement that the statement of facts and argument sections
of his brief be supported by appropriate citations to the record.



                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court